Filed 11/15/21 P. v. Polk CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B305717

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. BA034657)
         v.

DARRYL JOHN POLK,

         Defendant and Appellant.


         APPEAL from a postjudgment order of the Superior Court
of Los Angeles County, Robert, J. Perry, Judge. Affirmed.
         Rudolph J. Alejo, under appointment by the Court of
Appeal, for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Amanda V. Lopez and Nima Razfar,
Deputy Attorneys General, for Plaintiff and Respondent.
      Darryl John Polk, convicted following a jury trial of, among
other crimes, two counts of first degree murder (Pen. Code, § 187,
         1
subd. (a)) with true findings as to felony-murder and multiple-
murder special-circumstance allegations (§ 190.2, subd. (a)(3) &
(17)), appeals the superior court’s summary denial, of his petition
for resentencing pursuant to section 1170.95. Polk contends the
superior court’s failure to appoint counsel and its consideration of
evidence not heard by his jury in denying his petition require
reversal. Because the record of conviction establishes that Polk is
ineligible for resentencing as a matter of law, any error
committed by the superior court was harmless. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Polk’s Trial for Murder
       Polk was charged along with Tony Leater in an information
filed April 17, 1991 with the first degree murders of Tanee
Yemsvat and Kemika Seaeow, two counts of first degree
residential robbery, two counts of second degree robbery and
one count of first degree residential burglary. Multiple-murder
and felony-murder special circumstances were alleged, as well as
firearm-use enhancements and prior felony convictions for both
defendants.
     Our opinion affirming the judgments of conviction and
denying Polk’s petition for writ of habeas corpus describes the
evidence presented at Polk and Leater’s joint trial before
                                                               2
separate juries. (People v. Polk (1996) 47 Cal.App.4th 944.)


1
      Statutory references are to this code.
2
     Our opinion was certified for partial publication. The
nonpublished portion of the opinion (People v. Polk (July 23,


                                   2
       The bodies of Yemsvat and Seaeow, Yemsvat’s wife, were
found at approximately 3:00 a.m. on February 13, 1991 in the
back of their car, which was parked in the underground garage of
their apartment building. Yemsvat’s hands and feet were tied
with nylon cord. He had been shot multiple times. A Gap denim
jacket covered his head. Seaeow’s wrists were bound; she had
been shot twice. Neither victim was wearing shoes. A gold chain
of Yemsvat’s, which usually held a Buddha pendant, was found
underneath the car. The victims’ apartment had been ransacked.
Yemsvat’s shoes were missing. Bullets and casings recovered at
the crime scene were from both .38- and .32-caliber guns.
       Polk and Leater were tried before separate juries. Portions
of the testimony of Phina Mendoza, Leater’s former girlfriend,
describing statements made by Leater that implicated Polk were
not heard by Polk’s jury. Mendoza testified Polk called around
8:00 p.m. on February 12, 1991. He asked Mendoza to have
Leater page him. Between midnight and 12:30 a.m. Leater called
Mendoza and said he and Polk were “on a mission” and were
following some people. A few minutes into the call Leater said he
had to hang up because the couple was coming out of an
insurance company and leaving in a car.
       Between 2:00 and 2:30 a.m. Leater came home, dressed in
black and wearing gloves. He gave Mendoza an expensive lady’s
watch and $1,300 in $100 bills and showed her a Buddha
pendant and a duffle bag filled with men’s size seven shoes.
(Both Yemsvat and Leater wore size seven shoes.) Leater told
Mendoza he and Polk had robbed and killed the two Asians they

1996, B075043) rejected Polk and Leater’s contentions errors in
the special-circumstance instructions required reversal of those
findings.



                                3
had been following earlier in the evening. He said they had
followed the couple into their parking garage, taken them at
gunpoint upstairs to their apartment, tied them up after they
robbed them and put them into the back of the couple’s
automobile. Leater drove the car. Polk wrapped a gun in his
denim jacket and shot Yemsvat; he then took Leater’s gun and
shot Seaeow. After the shooting Leater drove the car back to the
underground parking garage, where they left the victims. Leater
told Mendoza he did not know Polk was going to kill the couple
and was surprised when he did.
       After Mendoza went to the police to report the crimes, both
Leater and Polk were arrested. (Mendoza gave the police
Seaeow’s watch and Yemsvat’s Buddha pendant.) A search of
Leater’s residence located a partially used box of .32-caliber
ammunition of the same brand and type as found in the victims’
bodies and car. The police also found a duffle bag with men’s
size seven shoes, one pair of which was confirmed as having been
purchased by Yemsvat several months earlier. Hairs from a dog
taken when Polk was arrested bore substantial microscopic
similarities to dog hairs found on the passenger seat and
hatchback portion of the victims’ car.
       The murder weapons were never found. No fingerprints
were recovered from any of the victims’ belongings.
       At trial Mendoza identified the Gap denim jacket found
with the victims as resembling one that belonged to Polk.
According to our opinion, Polk tried on the jacket before the jury:
“Apparently, the jacket fit Polk perfectly.” (People v. Polk, supra,
47 Cal.App.4th at p. 950.) Mendoza also testified she had seen
Polk in possession of a handgun the month before the murder.




                                 4
       Following their arrest Polk and Leater were placed
together in the backseat of a police car and left alone for
30 minutes with a hidden, activated tape recorder. Much of the
recording of their conversation was either inaudible or very
difficult to understand. Admissibility of an enhanced version of
the recording and a transcript prepared by the lead detective was
a central issue at trial. Portions of the tape and the transcript
were admitted. As we described in our opinion, according to the
transcript, which the jury used when the tape was played,
“Leater asks Polk ‘how many shots he got off’ and Polk answers
‘four.’ When Leater says, ‘the gun holds five,’ the men laugh.
Later Leater comments that if the police had the guns they would
be booked. When Polk asks Leater if the police found the shoes
during the search, Leater confirms they did.” (People v. Polk,
supra, 47 Cal.App.4th at p. 950.)
       Both Leater and Polk presented alibi defenses. In addition,
Polk’s counsel presented his own transcript of the tape of the
conversation in the back of the police car. The defense version
was less incriminating, and it recorded Polk asking Leater how
many shots he got off, rather than Leater asking Polk.
      2. Jury Instructions
      Before defining the elements of the crimes with which Polk
was charged, the trial court instructed on the culpability of an
aider and abettor using CALJIC Nos. 3.00 (Principals—Defined),
3.01 (Aiding and Abetting—Defined) and 3.02 (Principals—
Liability for Natural and Probable Consequences). The court
explained those who aid and abet the commission or attempted
commission of a crime are equally guilty with those who directly
and actively commit or attempt to commit the act constituting the
crime.



                                5
       The trial court instructed on murder using, in part,
CALJIC Nos. 8.00 (Homicide—Defined), 8.10 (Murder—Defined),
8.11 (“Malice Aforethought”—Defined) and 8.20 (Deliberate and
Premeditated Murder), as well as instructions on second degree
murder. The court also instructed in the then-current language
of CALJIC Nos. 8.21 and 8.27 on the felony-murder rule,
explaining that a killing during the commission of robbery or
burglary, even if accidental, is first degree murder and that all
persons who aided or abetted the commission of robbery or
burglary during which a killing occurs are guilty of first degree
                                                             3
murder, whether the killing was intentional or accidental.


3
      CALJIC No. 8.21, as given, stated: “The unlawful killing of
a human being, whether intentional, unintentional or accidental,
which occurs during the commission or attempted commission of
the crime of Robbery or Burglary is murder of the first degree
when the perpetrator had the specific intent to commit such
crime. [¶] The specific intent to commit a Robbery or a Burglary
and the commission or attempted commission of such crime must
be proved beyond a reasonable doubt.”
      CALJIC No. 8.27, as given, stated: “If a human being is
killed by any one of several persons engaged in the commission or
attempted commission of the crime of Robbery or Burglary, all
persons, who either directly and actively commit the act
constituting such crime, or who with knowledge of the unlawful
purpose of the perpetrator of the crime and with the intent or
purpose of committing, encouraging, or facilitating the
commission of the offense, aid, promote, encourage, or instigate
by act or advice its commission, are guilty of murder of the first
degree, whether the killing is intentional, unintentional, or
accidental.”




                                6
       As to the special-circumstance allegations the court gave
the introductory instruction, CALJIC No. 8.80.1, “If you find the
defendant in this case guilty of murder of the first degree, you
must then determine if one or more of the following special
circumstances are true or not true: Multiple Murders, Murder
Committed During the Course of a Robbery, and Murder
Committed During the Course of a Burglary. [¶] . . . [¶] Unless an
intent to kill is an element of a special circumstance, if you are
satisfied beyond a reasonable doubt that the defendant actually
killed a human being, you need not find the defendant intended
to kill in order to find the special circumstances to be true. [¶] If
you find that a defendant was not the actual killer of a human
being, or if you are unable to decide whether the defendant was
the actual killer or an aider and abettor, you cannot find the
special circumstance to be true unless you are satisfied beyond a
reasonable doubt that such defendant with the intent to kill
aided, abetted, or assisted any actor in the commission of the
murder in the first degree or with reckless indifference to human
life and as a major participant, aided, abetted or assisted in the
commission of the crime of Robbery or Burglary which resulted in
the death of a human being, namely Tanee Yemsvat and Kemika
Seaeow.”
       Specifically with respect to the multiple-murder special-
circumstance allegation the court instructed, pursuant to
CALJIC No. 8.81.3, “To find the special circumstance, referred to
in these instructions as multiple murder convictions, is true, it
must be proved: [¶] The defendant has in this case been
convicted of at least one crime of murder of the first degree and
one or more crimes of murder of the first or second degree.”




                                  7
      3. Verdict, Sentence and Appeal
       Polk’s jury found him guilty on both counts of first degree
murder, both counts of first degree robbery and the single count
of first degree residential burglary (§ 459) and found true the
felony-murder and multiple-murder special-circumstance
allegations. The jury also found true the firearm enhancement
allegations and the special allegation that Polk had suffered
three prior felony convictions. The court sentenced Polk to
two consecutive indeterminate state prison terms of life without
                                                        4
parole plus a determinate nine-year state prison term.
        On appeal Polk and Leater argued admission of the largely
unintelligible tape recording and the prosecution’s transcript was
prejudicial error, allowing evidence of uncharged offenses was
also prejudicial error and errors in the special-circumstance
instructions required reversal of those findings. Polk also filed a
petition for writ of habeas corpus, which attached evidence
outside the appellate record challenging the accuracy of the
prosecution’s transcript of the recording, contending the
prosecution’s transcript constituted “false evidence.” He also
argued his trial counsel was constitutionally ineffective in
responding to the tape evidence. We rejected all of the
arguments and concluded Polk’s petition did not state a claim for
relief.
        With respect to the special-circumstance instruction we
explained (in the nonpublished portion of our opinion) that
section 190.2, subdivision (c), as amended in 1990 by
Proposition 115 (and continuing to today), provided, for a special

4
     Leater’s jury reached the same result except finding Leater
had suffered two prior felony convictions.



                                 8
circumstance other than the felony-murder special circumstance
in section 190.2, subdivision (a)(17), to be found true as to a
defendant who was not the actual killer, he or she must have
acted with the intent to kill. Polk and Leater argued the trial
court erred when instructing the jury by failing to expressly
include that requirement for a true finding on the multiple-
murder special circumstance. The Attorney General conceded
such an instruction should have been given because the reckless
indifference alternative included in the trial court’s instruction
applied only to the robbery/burglary felony-murder special-
circumstance allegation. However, the Attorney General argued
the error was harmless because the aiding and abetting
instruction specifically required an intent to kill and the evidence
of Polk’s and Leater’s actual intent to kill was so overwhelming
the jury could not possibly have relied on reckless indifference in
finding the multiple-murder special circumstance true.
       We agreed. Initially, we stated a fair reading of the
introductory special-circumstance instruction “limited the
applicability of the mental state alternative of a ‘reckless
indifference to human life’ to the felony-murder special
circumstances of section 190.2, subdivision (d).” Nonetheless, we
observed, “a clarifying instruction would have been both
appropriate and helpful to the jury.” More significantly, however,
we held “it is inconceivable appellants’ respective juries did not
find the requisite intent to kill.” We pointed out there was no
conceivable reason why Leater and Polk drove the victims around
after robbing them and tying them up in the back of their car
unless they intended to shoot them at a location where the shots
were less likely to be heard. After reviewing other evidence,
including that which implicated Polk as the actual shooter, we




                                 9
concluded, “Under the circumstances of this case it is not
reasonably possible the jury found anything other than both
appellants were actually the shooters or intended to kill their
victims. Consequently, the lack of a clarifying instruction in this
case must be deemed harmless beyond a reasonable doubt.
(Chapman v. California (1967) 386 U.S. 18.)”
      4. Polk’s Section 1170.95 Petitions for Resentencing
       On March 25, 2019 Polk, representing himself, filed a
petition for resentencing under section 1170.95. Checking boxes
on the printed form petition, Polk declared under penalty of
perjury that he had been convicted of first or second degree
murder pursuant to the felony-murder rule or the natural and
probable consequences doctrine; could not now be convicted of
first or second degree murder because of changes made to
sections 188 and 189 by Senate Bill No. 1437 (2017-2018 Reg.
Sess.) (Stats. 2018, ch. 1015) (Senate Bill 1437); and was not the
actual killer, did not aid, abet or assist the actual killer in the
commission of the murder with the intent to kill, and was not a
major participant in the underlying felony or act with reckless
indifference to human life during the course of the felony. Polk
requested appointment of counsel during the resentencing
process.
       The superior court summarily denied the petition with a
three-page order on April 10, 2019 without appointing counsel for
Polk or inviting briefing by the prosecutor or Polk. After briefly
restating the evidence at trial as summarized in our opinion
affirming Polk’s conviction, the court ruled Polk was ineligible for
resentencing “because he was an actual killer.” As an
independent ground for denying the petition the court found




                                 10
Senate Bill 1437 unconstitutional. Polk did not appeal the denial
of his petition.
       On February 4, 2020 Polk filed a second petition for
resentencing under section 1170.95, checking the same boxes as
before and again requesting appointment of counsel. Polk’s
second petition also attached exhibits, including material
prepared by Dr. Roger Shuy, a linguistics professor specializing
in the study of language and the recorded voice, which was basis
for Polk’s 1996 false-evidence habeas corpus petition, as well as a
declaration from Leater, apparently signed in November 2001,
asserting Polk had not been present during the robbery murders.
The superior court summarily denied the second petition without
appointing counsel or requesting briefing, noting it was identical
to Polk’s earlier petition and attaching a copy of its prior ruling.
The court again stated Polk was ineligible for resentencing relief
because he was an actual killer. It did not repeat its ruling
Senate Bill 1437 was unconstitutional.
       Polk filed a timely notice of appeal.
                          DISCUSSION
      1. Senate Bill 1437 and the Section 1170.95 Petition
         Procedure
      Senate Bill 1437 substantially modified the law relating to
accomplice liability for murder, eliminating the natural and
probable consequences doctrine as it applies to aiding and
abetting and significantly narrowing the felony-murder exception
to the malice requirement for murder. (§§ 188, subd. (a)(3), 189,
subd. (e)(3); People v. Lewis (2021) 11 Cal.5th 952, 957 (Lewis);
see People v. Gentile (2020) 10 Cal.5th 830, 842-843 (Gentile).) It
also authorized, through new section 1170.95, an individual
convicted of felony murder or murder based on the natural and



                                 11
probable consequences doctrine to petition the sentencing court to
vacate the conviction and be resentenced on any remaining
counts if he or she could not have been convicted of murder
because of Senate Bill 1437’s changes to the definition of the
crime. (See Lewis, at p. 957; Gentile, at p. 843.)
      If a petition for resentencing contains all the information
required by section 1170.95, subdivision (b)(1)(A), the court must
appoint counsel to represent the petitioner, if requested; direct
the prosecutor to file a response to the petition; permit the
petitioner to file a reply; and determine if the petitioner has made
a prima facie showing he or she is entitled to relief. (§ 1170.95,
subd. (c); see Lewis, supra, 11 Cal.5th at pp. 962-963.) In
determining whether the petitioner has carried this burden, the
superior court properly examines the record of conviction,
“allowing the court to distinguish petitions with potential merit
from those that are clearly meritless.” (Lewis, at p. 971.)
Appellate opinions “are generally considered to be part of the
record of conviction” (id. at p. 972), as are the jury instructions
given at trial (see, e.g., People v. Soto (2020) 51 Cal.App.5th 1043,
1055, review granted Sept. 23, 2020, S263939).
      The prima facie inquiry under section 1170.95,
subdivision (c), “is limited. Like the analogous prima facie
inquiry in habeas corpus proceedings, the court takes petitioner’s
factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue
an order to show cause. . . . However, if the record, including the
court’s own documents, contain[s] facts refuting the allegations
made in the petition, then the court is justified in making a
credibility determination adverse to the petitioner.” (Lewis,




                                 12
supra, 11 Cal.5th at p. 971, internal quotation marks omitted];
see People v. Daniel (2020) 57 Cal.App.5th 666, 675, review
granted Feb. 24, 2021, S266336 [any error in denying petition at
prima facie stage without appointing counsel is harmless if the
record of conviction “conclusively demonstrates” petitioner is
ineligible for relief].)
      If the section 1170.95, subdivision (c), prima facie showing
has been made, the court must issue an order to show cause and
hold an evidentiary hearing to determine whether to vacate the
murder conviction and resentence the petitioner on any
remaining counts. (§ 1170.95, subd. (d)(1).) At the hearing the
prosecution has the burden of proving beyond a reasonable doubt
that the petitioner is ineligible for resentencing. (§ 1170.95,
subd. (d)(3); People v. Rodriguez (2020) 58 Cal.App.5th 227, 230,
review granted Mar. 10, 2021, S266652; People v. Lopez (2020)
56 Cal.App.5th 936, 949, review granted Feb. 10, 2021, S265974;
but see People v. Duke (2020) 55 Cal.App.5th 113, 123, review
granted Jan. 13, 2021, S265309.) The prosecutor and petitioner
may rely on the record of conviction or offer new or additional
evidence to meet their respective burdens. (See Gentile, supra,
10 Cal.5th at pp. 853-854.)
      2. Any Error in Ruling Polk Was Ineligible for
         Resentencing Was Harmless
      As Polk contends, the superior court erred in considering
whether he had made the prima facie showing required by
section 1170.95, subdivision (c), before appointing counsel to
represent him. Once a petitioner files a facially sufficient
petition requesting counsel, the superior court must appoint
counsel before performing any prima facie review: “[P]etitioners
who file a complying petition requesting counsel are to receive



                                13
counsel upon the filing of a compliant petition.” (Lewis, supra,
11 Cal.5th at p. 963.) Because Polk checked all the necessary
boxes on his form petition, the superior court erred by denying
                                                5
his petition without first appointing counsel.
      However, the Supreme Court in Lewis also held a superior
court’s failure to appoint counsel to represent a petitioner before
assessing whether he or she has made a prima facie showing of
entitlement to relief, is state law error only, reviewable for
prejudice under the harmless error standard of People v. Watson
(1956) 46 Cal.2d 818. (Lewis, supra, 11 Cal.5th at pp. 957-958,
973-974.) Because, as we discuss, the record of conviction
establishes Polk is ineligible for relief as a matter of law, there is
no reasonable probability he would have obtained a more
favorable result if counsel had been appointed and given the
opportunity to file a memorandum supporting the petition.
Accordingly, the court’s error in failing to appoint counsel was
harmless. (See Watson, at p. 836 [an error violating only
California law is harmless unless “it is reasonably probable that




5
      Because we affirm the order denying Polk’s petition for
resentencing on the merits, we do not address the Attorney
General’s argument Polk’s second petition was barred by
collateral estoppel (issue preclusion). However, since one of the
requirements for application of the doctrine is that the issue was
“actually litigated” in the first lawsuit (DKN Holdings LLC v.
Faerber (2015) 61 Cal.4th 813, 825), we would be hard pressed to
hold the erroneous summary denial of a section 1170.95 petition
without appointment of counsel, briefing or any sort of hearing
qualified.



                                  14
a result more favorable to the appealing party would have been
                                          6
reached in the absence of the error”].)
      3. The Record of Conviction Establishes Polk Is Ineligible
         for Resentencing as a Matter of Law
      The trial court’s instructions permitted the jury to find Polk
guilty of first degree murder as the actual killer of Yemsvat and
Seaeow, acting with the intent to kill (express malice) and
premeditation; if it found Leater was the actual killer acting with
premeditation, as a direct aider and abettor of Leater, sharing his
intent to kill; or as a principal in the robbery of the victims or the
burglary of their home under the felony-murder rule regardless of
his mental state. As discussed, however, in rejecting Polk’s
argument the multiple-murder special-circumstance finding
should be reversed based on instructional error (an error the
Attorney General conceded), we held it was “inconceivable” Polk’s
jury did not find he had the requisite intent to kill in reaching its
verdict, whether he was the actual shooter or assisted Leater’s
premeditated murder of the victims. (Cf. People v. Chiu (2014)
59 Cal.4th 155, 167 [if trial court instructed on legally correct and
legally incorrect theories of guilt, the presumption of error is


6
      It was also error for the superior court to rely on portions of
Mendoza’s testimony admitted only in Leater’s trial (notably,
Mendoza’s testimony that Leater told her Polk shot the victims)
to conclude Polk was the actual killer. That evidence was not
part of the record of conviction in Polk’s case and, therefore, not
properly considered in determining whether the allegations in
Polk’s petition had been conclusively refuted. Because the
properly considered record of conviction establishes Polk is
ineligible as a matter of law, however, this error, too, was
harmless. (See Lewis, supra, 11 Cal.5th at pp. 973-974.)



                                 15
rebutted and reversal is not required if the reviewing court
concludes beyond a reasonable doubt the jury based its verdict on
the legally valid theory].)
       Because the record of conviction, including our opinion
affirming the multiple-murder special-circumstance finding,
established Polk acted with the intent to kill, even if he was not
the actual shooter, he is ineligible for resentencing under
section 1170.95 as a matter of law. (See Lewis, supra, 11 Cal.5th
at p. 971 [“if the record, including the court’s own documents,
contain[s] facts refuting the allegations made in the petition,
then the court is justified in making a credibility determination
adverse to the petitioner,” internal quotation marks omitted];
Gentile, supra, 10 Cal.5th at p. 848 [“Senate Bill 1437 does not
eliminate direct aiding and abetting liability for murder because
a direct aider and abettor to murder must possess malice
aforethought”].)
       In addition, Polk’s jury found true not only the multiple-
murder special-circumstance allegation but also the felony-
murder special-circumstance allegation, which required the jury
to find, if it had not concluded Polk was the actual killer or aided
and abetted Leater to commit first degree murder, that Polk was
a major participant in the robbery/burglary of Yemsvat and
Seaeow and had acted with reckless indifference to human life.
The Attorney General argues that finding means Polk could still
be convicted of felony murder under amended section 189,
                  7
subdivision (e)(3), and, therefore, is ineligible for resentencing

7
      Section 189, subdivision (e), permits a felony-murder
conviction only when the defendant was a participant in the
perpetration or attempted perpetration of one of the serious
felonies listed in section 189, subdivision (a), and was the actual


                                 16
under section 1170.95 as a matter of law, even if the record of
conviction did not conclusively establish he acted with the intent
to kill as the perpetrator or direct aider and abettor of the
murders.
       Polk’s trial took place long before the Supreme Court’s
clarification in People v. Banks (2015) 61 Cal.4th 788 (Banks) and
People v. Clark (2016) 63 Cal.4th 522 (Clark) of the requirements
for finding a defendant was a “major participant” and had acted
with “reckless indifference to human life” for purposes of the
felony-murder special-circumstance allegation, the elements now
found in section 189, subdivision (e)(3). In People v. Harris (2021)
60 Cal.App.5th 939, 954-958, review granted April 28, 2021,
S267802, we rejected the Attorney General’s argument a pre-
Banks/Clark felony-murder special-circumstance finding, without
                                              8
more, preludes relief under section 1170.95. (Cf. In re Scoggins


killer (§ 189, subd. (e)(1)); although not the actual killer, with the
intent to kill, assisted in the commission of the murder (§ 189,
subd. (e)(2)); or was a major participant in the underlying felony
and acted with reckless indifference to human life, “as described
in subdivision (d) of Section 190.2,” the felony-murder special-
circumstance provision (§ 189, subd. (e)(3)).
8
       The courts of appeal have disagreed whether a pre-
Banks/Clark special-circumstance finding by itself precludes
relief under section 1170.95. (Compare, e.g., People v. Secrease
(2021) 63 Cal.App.5th 231, review granted June 30, 2021,
S268862; People v. York (2020) 54 Cal.App.5th 250, review
granted Nov. 18, 2020, S264954; People v. Torres (2020)
46 Cal.App.5th 1168, review granted June 24, 2020, S262011;
with, e.g., People v. Nunez (2020) 57 Cal.App.5th 78, review
granted Jan. 13, 2021, S265918; People v. Murillo (2020)
54 Cal.App.5th 160, review granted Nov. 18, 2020, S264978;


                                  17
(2020) 9 Cal.5th 667, 673-674 [“Where a decision clarifies the
kind of conduct proscribed by a statute, a defendant whose
conviction became final before that decision ‘is entitled to post-
conviction relief upon a showing that his [or her] conduct was not
prohibited by the statute’ as construed in the decision. [Citation.]
‘In such circumstances, it is settled that finality for purposes of
appeal is no bar to relief, and that habeas corpus or other
appropriate extraordinary remedy will lie to rectify the error’”].)
       Nonetheless, we agree with the Attorney General’s
alternate argument that the record of conviction establishes as a
matter of law that Polk was a major participant in the
robbery/burglary and acted with reckless indifference to human
life as defined in Banks and Clark. (See People v. Secrease (2021)
63 Cal.App.5th 231, 264, review granted June 30, 2021, S268862
[at the section 1170.95, subdivision (c), prima facie entitlement-
to-relief stage of the process, the court, without resolving conflicts
in the evidence and making findings, may consider whether the
evidence at a pre-Banks/Clark trial supported the felony-murder
special-circumstance finding under Banks and Clark]; People v.
Harris, supra, 60 Cal.App.5th at p. 958, review granted [“the
superior court could properly determine [petitioner] was
ineligible for relief as a matter of law only after reviewing the
record of conviction in light of the Banks and Clark factors”].)
       As discussed, Polk’s alibi defense was not credited by the
jury and his challenge to the use of his tape-recorded
conversation in the patrol car was rejected in his appeal and

People v. Galvan (2020) 52 Cal.App.5th 1134, review granted
Oct. 14, 2020, S264284.) The issue is pending before the
Supreme Court in People v. Strong, review granted March 10,
2021, S266606.



                                 18
habeas corpus petition. The trial evidence thus established Polk
was Leater’s full partner in committing the crimes. Whether
Polk shot Yemsvat and Seaeow or drove their car while Leater
executed the bound victims in the backseat, he indisputably was
a major participant in the robbery/burglary who acted with
reckless indifference to human life viewed in light of the Banks
and Clark factors, which include evaluating the defendant’s
awareness of the dangers posed by the crimes being committed
and whether he or she was at the scene of the killing and acted in
a manner that facilitated the murder (Banks, supra, 61 Cal.4th
at p. 803) and whether the defendant had an opportunity to
reduce the overall risk of violence or otherwise aid the victim and
failed to do so (Clark, supra, 61 Cal.4th at pp. 619-622).
       In sum, the record of conviction conclusively demonstrates
Polk could still be convicted of murder notwithstanding Senate
Bill 1437’s amendments to sections 188 and 189, and he is
ineligible as a matter of law for resentencing under
section 1170.95. The error in not appointing counsel before
denying his petition was harmless.
                         DISPOSITION
      The postjudgment order denying Polk’s motion for
resentencing under section 1170.95 is affirmed.



                                     PERLUSS, P. J.
      We concur:



            SEGAL, J.                FEUER, J.




                                19